Thompson, Ch. J.,
delivered the opinion of the court. This is an action of trespass, de bonis asportatis, brought against the defendants, as trustees of the twenty-seventh school district, in the town of Pompey, and county of Onondaga ; who have issued a Warrant to collect a tax laid on the district, and under which the plaintiff’s property, which is now in question> was taken and sold. The only irregularity complained of, and relied upon, in support of the present action, is, that the tax ought to have been laid according to the tax list of 1812, and not of 1813 ; and if so, that the plaintiff was improperly assessed, as he was not a taxable inhabitant of the district in 1812.
It is not easy to discover the reason or necessity for the various votes that appear to have been taken in relation to the tax in question, some of which were in the fall of 1813, and others in the winter of 1814. It is, however, no more than a fair and liberal interpretation of the proceedings of the meeting of September, 1813, to say, that the tax was then voted. There is no form prescribed by the statute, in which the question for raising the money shall be presented to the voters. The vote, as entered in the minutes of the meeting, was, that 175 dollars be appropriated for building a school house, and the vote of the 24th of the same month, of September, shows it was to be raised by tax. I assume, .therefore, that the tax was voted in September, 1813, which is putting the plaintiff’s case on the strongest ground. The question then is, according to what tax list should the assessment have been made ? The act directs, that after/the district meeting have voted a tax, the trustees shall proceed to apportion *414the same on the taxable inhabitants of said district, according . _ ■ to the tax list of the, preceding year. (1 N. R. L. 262. s. 8.) gy tile general law relative to the assessment and collection of taxes, (2 N. R. L. 510.,) the assessment roll is to be completed' by the 1st of August in each year. When, therefore, the statute in relation to school districts speaks of the tax list of the preceding year, it must be understood as referring to the year ending in August, when the general assessment is to.be completed ; and must be so construed, as if, instead of the preceding year, it had said the preceding tax list. It would be absurd to suppose the legislature intended to pass over one tax list, and regulate the assessment according to the list of a prior date. The plaintiff was a taxable inhabitant of this district in September, 1813, when the money was voted to "be raised ; and there can be no possible reason why he should not bear his proportion. The trustees were, then, correct in regulating their assessment by the tax list of 1813; and, if so, it is admitted that the proceedings were regular, and that there are no grounds upon which the present action can be maintained. Judgment of nonsuit must, accordingly, be entered, pursuant to. the stipulation in the case.
Judgment of nonsuit»